Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following a Non-Final Rejection dated September 16, 2021.
An interview was held November 19, 2021 but did not result in an allowance; however, the examiner agreed to propose claim language that, most likely, would constitute eligible subject matter.  A proposed amendment was provided and discussed.  In a series of subsequent interviews and exchange of proposed amendments, and following a subsequent search, agreement was reach on amended, allowable claims on December 17, 2021.   On that date, Applicant’s attorney, Roshan Bhattarai, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1, 4 – 9, 12 – 14, and 16 - 19 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  Claims 2 – 3, 10 – 11, and 15 are cancelled herein.
	A statement of Reasons for Allowance is set forth below.
	

Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Roshan Bhattarai,   Applicant’s Attorney of Record, on December 17, 2021.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 
1.	(Currently Amended)  A computer implemented method for providing additional periodic income to a taxpayer, the method provided by a tax preparation service to a community of taxpayers who have used the tax preparation service in the past to prepare tax returns for the taxpayers, 
training, by a first server, a regression model for predicting tax refund amounts using a supervised learning framework, by:
retrieving data, via a second server, from a community database comprising data associated with the taxpayer and data for a plurality of additional taxpayers comprising the community of taxpayers;
labeling the retrieved data from the community database, based on a prior year’s tax refund of the taxpayers within the community, with a first set of labels, wherein the labels comprise attributes relating to tax refunds including one or more of minimum refund amount, maximum refund amount, median refund amount, mean refund amount, standard error of the refund mean, industry code, credit score, or number of jobs; and
passing data labeled with the first set of labels through the regression model to generate a trained regression model;
receiving, from a mobile computing device associated with the taxpayer, a request for additional periodic income, wherein the income comprises a tax refund loan paid by the tax preparation service to the taxpayer in installments, wherein the request is received via an interface on the mobile computing device generated by an application executing on the mobile computing device;
inputting, in response to receiving the request, by the first server, a first set of data, different from the data retrieved from the community database, associated with the [[a]] taxpayer into [[a]] the trained regression tax preparation service or the taxpayer preparing a tax return, the trained regression 
training, by the first server, a classification model for predicting tax loan risk using a supervised learning framework by:
labeling the retrieved data from the community database, based on risks associated with the taxpayers within the community, with a second set of labels, wherein the second set of labels comprises at least the first set of labels; and
passing data labeled with the second set of labels through the classification model to generate a trained classification model;
inputting, in response to receiving the request, by the first server, the first set of data associated with the taxpayer into the trained classification trained classification trained regression trained classification 
determining whether the taxpayer may be provided the tax refund loan in an amount of the predicted tax refund based on the determined risk, wherein the risk is based at least in part on whether the taxpayer uses the tax preparation service to prepare the current tax return; [[and]]
training, by the first server, a second regression model for tax withholding analysis using a supervised learning framework by:
labeling the retrieved data from the communicate database, based on job attributes and payroll data associated with the taxpayers within the community, with a third set of labels;
passing data labeled with the third set of labels through the second regression model to generate a second trained regression model for predicting withholding amounts;
receiving, from the mobile computing device via the interface, by the first server, a request by the taxpayer to opt in for providing additional withholding data to the tax preparation service, wherein the additional withholding data is provided by services related to but separate from the tax preparation service and comprises payroll, credit score, and accounting data associated with the taxpayer;
in response to the taxpayer opting in for providing additional withholding data:
inputting, by the first server, a first set of additional withholding data associated with a taxpayer into the second trained regression machine learning model for predicting a tax withholding amount for each pay period for the taxpayer; 
determining, based on the output of the models, that the taxpayer may be provided with a tax refund loan in a defined amount to be paid to the taxpayer on an installment basis;
in response to determining that the taxpayer may be provided with the tax loan, presenting a selection graphical object, in the user interface, for the taxpayer to accept the loan;
in response to receiving a selection of the taxpayer accepting the loan, generating an additional periodic income for the taxpayer by:
providing the taxpayer with the tax loan when it is determined that the taxpayer may be provided the tax loan, the tax loan being provided in periodic installments; 
monitoring, using the models, the taxpayer’s additional withholding data on a periodic basis; and
adjusting, based on the output of the models, the amount of the periodic loan payments to the taxpayer. 

2.	(Cancelled)  

3.	(Cancelled)  

4.	(Currently Amended)  The method of claim 1, wherein the periodic installments comprise 

5.	(Currently Amended)  The method of claim 4, wherein adjusting the amount of the periodic loan payments to the taxpayer further comprises 
receiving updated data associated with the taxpayer; 
passing the updated data associated with the taxpayer through the trained regression 
passing the updated data associated with the taxpayer through the trained classification 
adjusting an amount of the monthly installments based on the updated predicted tax refund and the updated risk of providing the tax loan to the taxpayer.

6.	(Currently Amended)  The method of claim 5, wherein the updated data associated with the taxpayer is received 

7.	(Currently Amended)  The method of claim 1, further comprising:




using the predictive tax withholding amount to increase the taxpayer’s pay period income for a paycheck.

8.	(Currently Amended)  The method of claim 7, wherein the second trained model is 
labeling attributes of community tax data after a completion of a tax year; and
passing the labeled attributes of the community tax data through the second regression model 

9.	(Currently Amended)  A system for providing additional periodic income to a taxpayer of a community of taxpayers who have used a tax preparation service in the past to prepare tax returns for the taxpayers, said system comprising:
a first computing device connected to a second computing device through a network connection, the first computing device configured to:
train regression model for predicting tax refund amounts using a supervised learning framework, by:
retrieving data, via the second computing device, from a community database comprising data associated with the taxpayer and data for a plurality of additional taxpayers comprising the community of taxpayers;
labeling the retrieved data from the community database, based on a prior year’s tax refund of the taxpayers within the community, with a first set of labels, wherein the labels comprise attributes relating to tax refunds including one or more of minimum refund amount, maximum refund amount, median refund amount, mean refund amount, standard error of the refund mean, industry code, credit score, or number of jobs; and
passing data labeled with the first set of labels through the regression model to generate a trained regression model;
receive, from a mobile computing device associated with the taxpayer, a request for additional periodic income, wherein the income comprises a tax refund loan paid by the tax preparation service to the taxpayer in installments, wherein the request is received via an interface on the mobile computing device generated by an application executing on the mobile computing device;
input, in response to receiving the request, a first set of data, different from the data retrieved from the community database, associated with the [[a]] taxpayer into the trained regression model for predicting a tax refund amount for the taxpayer without the tax preparation service or the taxpayer preparing a tax return, the trained regression 
train a classification model for predicting tax loan risk using a supervised learning framework by:
labeling the retrieved data from the community database, based on risks associated with the taxpayers within the community, with a second set of labels, wherein the second set of labels comprises at least the first set of labels; and
passing data labeled with the second set of labels through the classification model to generate a trained classification model;
input, in response to receiving the request, the first set of data associated with the taxpayer into the trained classification trained classification trained regression trained classification 
determine whether the taxpayer may be provided the tax refund loan in an amount of the predicted tax refund based on the determined risk, wherein the risk is based at least in part on whether the taxpayer uses the tax preparation service to prepare the current tax return; [[and]]
train a second regression model for tax withholding analysis using a supervised learning framework by:
labeling the retrieved data from the communicate database, based on job attributes and payroll data associated with the taxpayers within the community, with a third set of labels;
passing data labeled with the third set of labels through the second regression model to generate a second trained regression model for predicting withholding amounts;
receive, from the mobile computing device via the interface, a request by the taxpayer to opt in for providing additional withholding data to the tax preparation service, wherein the additional withholding data is provided by services related to but separate from the tax preparation service and comprises payroll, credit score, and accounting data associated with the taxpayer;
in response to the taxpayer opting in for providing additional withholding data:
input a first set of additional withholding data associated with a taxpayer into the second trained regression machine learning model for predicting a tax withholding amount for each pay period for the taxpayer; 
determine, based on the output of the models, that the taxpayer may be provided with a tax refund loan in a defined amount to be paid to the taxpayer on an installment basis;
in response to determining that the taxpayer may be provided with the tax loan, present a selection graphical object, in the user interface, for the taxpayer to accept the loan;
in response to receiving a selection of the taxpayer accepting the loan, generate an additional periodic income for the taxpayer by:
providing the taxpayer with the tax loan if it is determined that the taxpayer may be provided the tax loan, the tax loan being provided in periodic installments;
monitoring, using the models, the taxpayer’s additional withholding data on a periodic basis; and
adjusting, based on the output of the models, the amount of the periodic loan payments to the taxpayer. 

10.	(Cancelled)  

11.	(Cancelled)  

12.	(Currently Amended)  The system of claim 9, wherein the periodic installments comprise 

13.	(Currently Amended)  The system of claim 12, wherein, to adjust the amount of the periodic loan payments to the taxpayer,  the first computing device is further configured to:
receive updated data associated with the taxpayer; 
pass the updated data associated with the taxpayer through the trained regression model to determine an updated predicted tax refund; 
pass the updated data associated with the taxpayer through the trained classification model to determine an updated risk of providing the tax loan to the taxpayer; and
adjust an amount of the monthly installments based on the updated predicted tax refund and the updated risk of providing the tax loan to the taxpayer.

14.	(Currently Amended)  The system of claim 13, wherein the updated data associated with the taxpayer is received 

15.	(Cancelled)  

16.	(Currently Amended)  The system of claim [[15]]9, wherein the second trained model is 
labeling attributes of community tax data after a completion of a tax year; and
passing the labeled attributes of the community tax data through the second regression model 

17.	(Currently Amended)  A computer implemented method for providing additional periodic income to a taxpayer, the method provided by a tax preparation service to a community of taxpayers who have used the tax preparation service in the past to prepare tax returns for the taxpayers, 
training, by a computing device, a regression model for predicting tax refund amounts using a supervised learning framework, by:
retrieving data from a community database comprising data associated with the taxpayer and data for a plurality of additional taxpayers comprising the community of taxpayers;
labeling the retrieved data from the community database, based on a prior year’s tax refund of the taxpayers within the community, with a first set of labels, wherein the labels comprise attributes relating to tax refunds including one or more of minimum refund amount, maximum refund amount, median refund amount, mean refund amount, standard error of the refund mean, industry code, credit score, or number of jobs; and
passing data labeled with the first set of labels through the regression model to generate a trained regression model;
receiving, from a mobile computing device associated with the taxpayer, a request for additional periodic income, wherein the income comprises a tax refund loan paid by the tax preparation service to the taxpayer in installments, wherein the request is received via an interface on the mobile computing device generated by an application executing on the mobile computing device;
inputting, in response to receiving the request, by the computing device, a first set of data, different from the data retrieved from the community database, associated with the [[a]] taxpayer into the trained regression tax preparation service or the taxpayer preparing a tax return, the trained regression 
training, by the computing device, a classification model for predicting tax loan risk using a supervised learning framework by:
labeling the retrieved data from the community database, based on risks associated with the taxpayers within the community, with a second set of labels, wherein the second set of labels comprises at least the first set of labels; and
passing data labeled with the second set of labels through the classification model to generate a trained classification model;
inputting, in response to receiving the request, by the computing device, the first set of data associated with the taxpayer into the trained classification trained classification trained regression trained classification model outputting the determined risk of providing the tax loan to the taxpayer;
determining whether the taxpayer may be provided the tax refund loan in an amount of the predicted tax refund based on the determined risk, wherein the risk is based at least in part on whether the taxpayer uses the tax preparation service to prepare the current tax return; [[and]]
training, by the computing device, a second regression model for tax withholding analysis using a supervised learning framework by:
labeling the retrieved data from the communicate database, based on job attributes and payroll data associated with the taxpayers within the community, with a third set of labels;
passing data labeled with the third set of labels through the second regression model to generate a second trained regression model for predicting withholding amounts;
receiving, from the mobile computing device via the interface, by the computing device, a request by the taxpayer to opt in for providing additional withholding data to the tax preparation service, wherein the additional withholding data is provided by services related to but separate from the tax preparation service and comprises payroll, credit score, and accounting data associated with the taxpayer;
in response to the taxpayer opting in for providing additional withholding data:
inputting, by the computing device, a first set of additional withholding data associated with a taxpayer into the second trained regression machine learning model for predicting a tax withholding amount for each pay period for the taxpayer; 
determining, based on the output of the models, that the taxpayer may be provided with a tax refund loan in a defined amount to be paid to the taxpayer on an installment basis;
in response to determining that the taxpayer may be provided with the tax loan, presenting a selection graphical object, in the user interface, for the taxpayer to accept the loan;
in response to receiving a selection of the taxpayer accepting the loan, generating an additional periodic income for the taxpayer by:
providing the taxpayer with the tax loan when it is determined that the taxpayer may be provided the tax loan, the tax loan being provided in periodic installments; 
monitoring, using the models, the taxpayer’s additional withholding data on a periodic basis; and
adjusting, based on the output of the models, the amount of the periodic loan payments to the taxpayer.






18.	(Currently Amended)  The method of claim 17, wherein the periodic installments comprise 

19.	(Currently Amended)  The method of claim 18, wherein adjusting the amount of the periodic loan payments to the taxpayer further comprises 
receiving updated data associated with the taxpayer; 
passing the updated data associated with the taxpayer through the trained regression 
passing the updated data associated with the taxpayer through the trained classification 
adjusting an amount of the monthly installments based on the updated predicted tax refund and the updated risk of providing the tax loan to the taxpayer.
 


Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for determining the amount of a tax refund loan, also referred to as a “refund anticipation loan” or RAL.  The “loan” results in additional “income” to the taxpayer receiving the loan.  Importantly, the loan is offered by a tax preparation service which has access to an internal, “community” of taxpayer data.
	The risk associated with the loan is also determined.  The loan is paid out on a periodic basis, such as monthly.  In addition, the taxpayer/recipient of the loan can reduce the risk profile associated with the loan by opting in to a withholding analysis method wherein the taxpayer’s income, payroll withholding, accounting, credit score, and other financial parameters are monitored on a periodic basis during the term of the loan, and these factors may cause the amount of the monthly installment loan payments to be adjusted.  This withholding related data may be sourced from outside data sources which are related to the tax preparation service offering the loan.
	All of these factors are determined by three different machine learning models, each of which is based essentially on the community taxpayer data.  Also, the taxpayer/loan recipient’s data is also accessed from the community database.  
	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
	Statutory Categories
	Independent Claim 1 is a method claim and therefore falls into the category of a “process.”  Claim 9 is a system claim which recites various computerized components – such as a first and second computing devices, an electronic network connection for communication among computing devices, and a mobile computing device -  and therefore falls into the statutory category of machine/manufacture.  Claim 17 recites a method claim and therefore falls into the category of a “process”.  
	The Claim Recites an Abstract Idea
	Claim 1 is illustrative of the recitation of an abstract idea.
	Claim 1 recites the limitation:
	“receiving, from a mobile computing device associated with the taxpayer, a request for additional periodic income, wherein the income comprises a tax refund loan paid by the tax preparation service to the taxpayer in installments, wherein the request is received via an interface on the mobile computing device generated by an application executing on the mobile computing device;
	inputting, in response to receiving the request, by the first server, a first set of data, different from the data retrieved from the community database, associated with the [[a]] taxpayer into [[a]] the trained regression machine learning model for predicting a tax refund amount for the taxpayer without the tax preparation service or the taxpayer preparing a tax return, the trained regression first machine learning model outputting the predicted tax refund;”

	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is receiving a request for a loan and determining, based on available data associated with the loan requestor, what the appropriate loan amount should be.  This practice occurs millions of times each day in the financial industry, especially in RAL field.
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
	The Claim Integrates the Abstract Idea into a Practical Application
	However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized components, such as those listed above in the statutory categories section.  Furthermore, a customer mobile computing device is recited on which a loan app is executing, and which generates an interface for requesting the loan and opting into the withholding analysis features.  The claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
 A computer implemented method for providing additional periodic income to a taxpayer,
the method is provided by a tax preparation service to a community of taxpayers who have used the tax preparation service in the past to prepare tax returns for the taxpayers, 
training, by a first server, a regression model for predicting tax refund amounts using a supervised learning framework, by:
retrieving data, via a second server, from a community database comprising data associated with the taxpayer and data for a plurality of additional taxpayers comprising the community of taxpayers;
labeling the retrieved data from the community database, based on a prior year’s tax refund of the taxpayers within the community, with a first set of labels, wherein the labels comprise attributes relating to tax refunds including one or more of minimum refund amount, maximum refund amount, median refund amount, mean refund amount, standard error of the refund mean, industry code, credit score, or number of jobs; and
passing data labeled with the first set of labels through the regression model to generate a trained regression model;
training, by the first server, a classification model for predicting tax loan risk using a supervised learning framework by:
labeling the retrieved data from the community database, based on risks associated with the taxpayers within the community, with a second set of labels, wherein the second set of labels comprises at least the first set of labels; and
passing data labeled with the second set of labels through the classification model to generate a trained classification model;
inputting, in response to receiving the request, by the first server, the first set of data associated with the taxpayer into the trained classification machine learning model for determining a risk of providing a tax loan to the taxpayer, the trained classification machine learning model being of a different type of model than a type of the trained regression first machine learning model, the trained classification second machine learning model outputting the determined risk of providing the tax loan to the taxpayer;
determining whether the taxpayer may be provided the tax refund loan in an amount of the predicted tax refund based on the determined risk, wherein the risk is based at least in part on whether the taxpayer uses the tax preparation service to prepare the current tax return; [[and]]
training, by the first server, a second regression model for tax withholding analysis using a supervised learning framework by:
labeling the retrieved data from the communicate database, based on job attributes and payroll data associated with the taxpayers within the community, with a third set of labels;
passing data labeled with the third set of labels through the second regression model to generate a second trained regression model for predicting withholding amounts;
receiving, from the mobile computing device via the interface, by the first server, a request by the taxpayer to opt in for providing additional withholding data to the tax preparation service, wherein the additional withholding data is provided by services related to but separate from the tax preparation service and comprises payroll, credit score, and accounting data associated with the taxpayer;
in response to the taxpayer opting in for providing additional withholding data:
inputting, by the first server, a first set of additional withholding data associated with a taxpayer into the second trained regression machine learning model for predicting a tax withholding amount for each pay period for the taxpayer; 
determining, based on the output of the models, that the taxpayer may be provided with a tax refund loan in a defined amount to be paid to the taxpayer on an installment basis;
in response to determining that the taxpayer may be provided with the tax loan, presenting a selection graphical object, in the user interface, for the taxpayer to accept the loan;
in response to receiving a selection of the taxpayer accepting the loan, generating an additional periodic income for the taxpayer by:
providing the taxpayer with the tax loan when it is determined that the taxpayer may be provided the tax loan, the tax loan being provided in periodic installments; 
monitoring, using the models, the taxpayer’s additional withholding data on a periodic basis; and
adjusting, based on the output of the models, the amount of the periodic loan payments to the taxpayer.
	Thus, the claim now recites these details regarding the tax refund loan evaluation and periodic adjustment features.  
	

	The Claims are Eligible 
	The limitations identified above constitute an improvement to the technology of tax refund loans.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, allowing a user to conveniently and quickly obtain additional “income” by receiving monthly installment loan payments based on an anticipated tax refund, even before the user has prepared and filed the tax return.  
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0001] – [0002] of Applicant’s specification in that the improvement allows for an improved loan origination system.
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of tax refund lending.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific machine learning models used to efficiently extend a tax refund loan and to monitor the recipient’s periodic financial condition, resulting possibly in adjusting the amount of the installment payments.  
	Accordingly, the claimed tax refund loan method solves the technical problem  mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
	The Claim Recites Significantly More than the Abstract Idea
	This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  
 
	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides for a method for determining the amount of a tax refund loan, also referred to as a “refund anticipation loan” or RAL.  The “loan” results in additional “income” to the taxpayer receiving the loan.  Importantly, the loan is offered by a tax preparation service which has access to an internal, “community” of taxpayer data.
	The risk associated with the loan is also determined.  The loan is paid out on a periodic basis, such as monthly.  In addition, the taxpayer/recipient of the loan can reduce the risk profile associated with the loan by opting in to a withholding analysis method wherein the taxpayer’s income, payroll withholding, accounting, credit score, and other financial parameters are monitored on a periodic basis during the term of the loan, and these factors may cause the amount of the monthly installment loan payments to be adjusted.  This withholding related data may be sourced from outside data sources which are related to the tax preparation service offering the loan.
	All of these factors are determined by three different machine learning models, each of which is based essentially on the community taxpayer data.  Also, the taxpayer/loan recipient’s data is also accessed from the community database.  
	Therefore, the prior art of record fails to teach or suggest the above methods and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  
The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent No. 11,145,005 to Brock et al.  This reference is relevant to the features of dynamic repayment terms for loans.
U.S. Patent Publication No. 2012/0330820 to Galit et al.  This reference is relevant to the features of extension of credit based on a tax refund.
U.S. Patent Publication No. 2021/0133894 to Reses.  This reference is relevant to the features of dynamic repayment terms.
PCT Patent Publication No. WO 2013/126982 to Harvey.  This reference is relevant to the features of payday loans.

Non-Patent Literature:
Anonymous, “System and Method to Assist the Foreign Visitors in the Process of Receiving Tax Refunds and Provide Marketing Promotions from Affiliated Stores,” An IP.com Prior Art Database Technical Disclosure, IP.com Number: IPCOM000242115D IP.com Electronic Publication Date: June 19, 2015

Lois M. Quinn, “Use of Refund Anticipation Loans by Earned Income Tax Credit Filers in Central City Milwaukee Neighborhoods,”  University of Wisconsin - Milwaukee, lquinn@uwm.edu, University of Wisconsin Milwaukee UWM Digital Commons ETI Publications Employment and Training Institute, 2002

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Howe is considered the closest.  
Howe is in the same field of endeavor as the claimed invention and relates to estimating the amount of a tax refund.  The estimate is based on only partial information received prior to the preparation of the tax return.  Accordingly, Howe does not teach or suggest the above methods and features relating to a loan which is offered by a tax preparation service which has access to an internal, “community” of taxpayer data.  Howe fails to teach that the risk associated with the loan is also determined.  The loan is paid out on a periodic basis, such as monthly.  In addition, the taxpayer/recipient of the loan can reduce the risk profile associated with the loan by opting in to a withholding analysis method wherein the taxpayer’s income, payroll withholding, accounting, credit score, and other financial parameters are monitored on a periodic basis during the term of the loan, and these factors may cause the amount of the monthly installment loan payments to be adjusted.  This withholding related data may be sourced from outside data sources which are related to the tax preparation service offering the loan.
	All of these factors are determined by three different machine learning models, each of which is based essentially on the community taxpayer data.  None of these features are taught by Howe.

	With respect to Non-Patent Literature, the publication to Quinn is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention, and instead relates to tax refund loans based on credits derived from earned income filers.
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

December 17, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691